Fairchild, J.
(dissenting). Under the evidence there was an issue as to whether any part of the truck was in the left lane and another issue whether the truck had the lights required by statute. The verdict established that it was not properly lighted.
By reason of incomplete compliance with the lighting requirements, defendant county was negligent even though the truck was, as claimed by its employees, partially upon the right lane and partially upon the right shoulder. If the truck were in fact partially on the left lane, then there also was negligence as to its position because it did not have all the lights required for operation on the left lane by sec. 85.06 (19) (b), Stats. 1955. Under the evidence, defendant county may have been negligent solely with respect to insufficient lighting or may have been negligent both with respect to insufficient lighting and position on the highway. In my opinion a question as to position on the highway should have been submitted and plaintiff is entitled to a new trial because such question was not submitted.